 




EXHIBIT 10.1




EXTENSION AGREEMENT




THIS EXTENSION AGREEMENT (this “Agreement”) is entered into as of this 25th day
of August, 2015 (the “Effective Date”), by and among Brisben Water Solutions LLC
(the “Lender”), William O. Brisben (“Brisben”), Ecosphere Technologies, Inc.
(the “Company”), and Sea of Green Systems, Inc., (“SOGS,” and together with the
Lender, Brisben and the Company, the “Parties”).




WHEREAS, the Lender is the holder of that certain Amended and Restated
Convertible Note of the Company, dated as of February 9, 2015, in the amount of
$1,250,000; that certain Convertible Note of the Company, dated as of March 19,
2015, in the amount of $250,000; that certain Convertible Note of the Company,
dated as of May 8, 2015, in the amount of $250,000; and that certain Convertible
Note of the Company, dated as of June 18, 2015, in the amount of $250,000;
(collectively, the “Notes”), all having a maturity date of September 12, 2015
(the “Original Maturity Date”); has advanced an additional $125,000 to the
Company on July 10, 2015, which is not evidenced by a note or other document;
and has advanced an additional $150,000 on August 17, 2015 pending collection of
an account receivable.




WHEREAS, the Notes were originally secured by: (i) the Amended and Restated
Security Agreement between the Company and the Holder, dated as of February 9,
2015, (ii) the Security Agreement between the Company and the Holder, dated as
of March 19, 2015, (iii)  the Security Agreement between the Company and the
Holder, dated as of May 8, 2015, (iv) the Security Agreement between the Company
and the Holder, dated as of June 18, 2015, and (v) the Fidelity National
Environmental Solutions, LLC Amended and Restated Collateral Assignment of
Limited Liability Company Interest Proceeds, dated as of June 18, 2015, and (vi)
the Ecosphere Mining, LLC Collateral Assignment of Limited Liability Company
Interest Proceeds, dated as of June 18, 2015 (collectively, the “Original
Security Agreements”).




WHEREAS, the Parties wish to enter into this Agreement to provide for the
amendment of the Notes to extend the Original Maturity Date for a period of 12
months, to document the additional advances, and to provide for consideration
for such extension.




NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:




1.

Extension of Notes.




(a) The Parties agree to amend the term of the Notes to extend the Original
Maturity Date for a period of 12 months.  The Company shall promptly prepare,
execute, and deliver to the Lender an Amended and Restated Note (the “Amended
Note”) with a principal sum of $2,275,000 in substantially the form attached
hereto as Exhibit A, evidencing the principal amount of the Notes and the
$125,000 and $150,000 advances made on July 10 and August 17, 2015,
respectively, and having a maturity date of September 12, 2016. Interest payable
on the Amended Note shall be calculated as described in the Amended Note and as
set forth on Exhibit B, attached hereto and incorporated herein by reference.





1







--------------------------------------------------------------------------------

 







(b) The Company hereby assigns to the Lender its rights to, and grants a
security interest in, an account receivable from __________________ (the
“Malaysian Customer”) and further grants the Lender a security interest in an
EF10M water treatment system serial number ___________________ being
manufactured for the Malaysian Customer, together with the proceeds thereof
(collectively, the “Malaysian Customer Collateral”).  Upon receipt by the Lender
of $150,000 from the Malaysian Customer, as well as interest on such principal
amount in the fixed amount of $10,000 from the Company, the assignment of the
account receivable and this security interest shall terminate, and the principal
of the Amended Note shall be reduced by $150,000.  If the $150,000 plus interest
is not paid when due, the Amended Note shall be further secured by the Malaysian
Customer Collateral and such collateral shall become part of the Collateral as
defined in the Original Security Agreements.




2.

Ownership Interest in SOGS.  In consideration of the extension of the term of
the Notes, the Parties agree that SOGS shall issue authorized but unissued
shares of SOGS common stock to Brisben in an amount of 12% of the total
outstanding shares of common stock of SOGS (the “Pro Rata Interest”).




The Pro Rata Interest provided for in this Section 2 shall remain undiluted
until the date that the common stock of SOGS is first registered under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended (the “Public Company Date”), and if SOGS issues additional common stock
or Common Stock Equivalents (as defined below) prior to the Public Company Date,
SOGS shall issue Brisben  additional shares of authorized but unissued common
stock of SOGS (the “Additional Shares”) in order to maintain the Pro Rata
Interest set forth in this Section 2.  Common Stock Equivalents as used in this
Section 2 shall mean any securities of SOGS or subsidiaries of SOGS which would
entitle the holder thereof to acquire at any time common stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, common stock.
Provided, however, if a Common Stock Equivalent terminates without the issuance
of any common stock, the Company shall cancel a number of Additional Shares to
give effect to such termination.




3.

Purchase Rights.  In further consideration of the extension of the term of the
Notes, the Parties agree that Brisben shall have the right to purchase 2,000,000
additional shares of SOGS common stock from SOGS at a price of $0.10 per share
(the “Purchase Right”).  The Purchase Right shall be exercisable at any time
prior to the Public Company Date.  If Brisben fails to exercise the Purchase
Right prior to the Public Company Date, the Purchase Right shall terminate as of
the Public Company Date.  All numbers of shares and per share are subject to
adjustment in the event of stock splits, stock dividends, combinations and
similar events.  




4.

Amendments to Original Security Agreements.  The Original Security Agreements
are hereby amended and the Collateral defined in the Original Security
Agreements, which is hereby amended to include the Malaysian Customer Collateral
upon failure to pay the $150,000 advance plus interest when due, shall hereby
secure the Amended Note.




5.

Severability.

In the event any parts of this Agreement are found to be void, the remaining
provisions of this Agreement shall nevertheless be binding with the same effect
as though the void parts were deleted.





2







--------------------------------------------------------------------------------

 







6.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.




7.

Benefit.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their legal representatives, successors and assigns.  Nothing
in this Agreement, expressed or implied, is intended to confer on any person
other than the Parties or their respective heirs, successors and assigns any
rights, remedies, obligations, or other liabilities under or by reason of this
Agreement.




8.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by FedEx or similar overnight
next business day delivery, or by email followed by overnight next business day
delivery, as follows:




To the Company:

Ecosphere Technologies, Inc.

3515 S.E. Lionel Terrace

Stuart, FL  34997

Attention: Dennis McGuire

Email:dennismcguire1@mac.com




To the Lender or Brisben:

______________________________

______________________________

______________________________




To SOGS:

Sea of Green Systems, Inc.

3515 SE Lionel Terrace

Stuart, FL 34997

Attention: Dennis McGuire

Email: dennismcguire1@mac.com




or to such other address as any of them, by notice to the other may designate
from time to time.  




9.

Attorney's Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or arbitration proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorney's fee, including the fees on appeal, costs and
expenses.




10.

Governing Law; Venue.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the laws of the State of Florida. Any
proceeding or action shall only be commenced in Martin County, Florida or the
United States District Court for the Southern District of Florida. The parties
hereto irrevocably and unconditionally submit to the exclusive jurisdiction of
such courts and agree to take any and all future action necessary to submit to
the jurisdiction of such courts.





3







--------------------------------------------------------------------------------

 







11.

Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against whom
enforcement or the change, waiver discharge or termination is sought.




12.

Assignment.  No Party hereto shall assign its rights or obligations under this
Agreement without the prior written consent of the other Parties, except that
Brisben may assign his rights under Sections 2 and 3 hereof to the Lender or
other entity controlled by Brisben without the consent of the other Parties.




13.

Section Headings.  Section headings herein have been inserted for reference only
and shall not be deemed to limit or otherwise affect, in any matter, or be
deemed to interpret in whole or in part any of the terms or provisions of this
Agreement.




14.

Waiver.  The waiver of one breach or default hereunder shall not constitute the
waiver of any other or subsequent breach or default.




15.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




16.

Reproductions.  The Parties agree and stipulate that, to the extent permitted by
law, any reproduction of this Agreement, the Amended Note and the Original
Security Agreements shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Party in the
regular course of business) and that, to the extent permitted by law, any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.




17.

Acknowledgement.  Each of the Parties has been represented by legal counsel in
connection with the negotiation and execution of the Notes and other advances by
Lender to the Company, the Original Security Agreements, this Agreement, the
Amended Note and related documents.  The Parties acknowledge and agree that
Lender and  Brisben are providing value to the Company and SOGS by entering into
this Agreement and extending the maturity date of the Notes and other advances
and that the Company and SOGS are receiving reasonably equivalent value in
exchange for the property transferred and the obligations incurred pursuant to
this Agreement.




[Signature Page Attached]





4







--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
above date.




 

COMPANY:

 

 

Ecosphere Technologies, Inc.

 

 




By: /s/ Dennis McGuire

     Dennis McGuire,

 

      Chief Executive Officer

 







SOGS:




Sea of Green Systems, Inc.







By: /s/ Dennis McGuire

       Dennis McGuire,

       Chief Executive Officer

 

 

 

 

LENDER:

 

 

Brisben Water Solutions LLC

 




By: /s/ William Brisben

       William Brisben,

       Manager

 

 

 

 

 

BRISBEN:

 




William O. Brisben

 




/s/ William Brisben     

 

 











5





